Title: To Alexander Hamilton from Tench Coxe, 15 December 1792
From: Coxe, Tench
To: Hamilton, Alexander



Treasury Department,Revenue Office, December 15th. 1792.
(Private)
Sir

I have the honor to inclose to you a letter received a last Evening from the Supervisor of Pennsylvania, upon a subject extremely painful in a public and private view. On my expressing to him some time ago my wishes that the returns from that district might be brought forward he observed, that he was apprehensive Mr. Collins would not prove a very regular official Man; and he very lately informed me that he feared he should have difficulty with him in regard to the revenue received. The latter you will remember I mentioned to you, and I have great pain in finding the Supervisors apprehension realized.
When it shall suit your convenience I will attend you upon this unpleasant business.
I have the honor to be, Sir,   Your most Obedt. Servt.

Tench Coxe,Commissr. of the Revenue.
The honble.The Secretary of the Treasury.

 